Title: To Thomas Jefferson from John Garland Jefferson, 7 July 1790
From: Jefferson, John Garland
To: Jefferson, Thomas



Honoured Sir
Hanover (Virginia) 7th July 1790.

Your favour of the 11th June by my uncle Garland afforded me the most agreeable sensations, and demands my most grateful acknowledgements. Heaven was pleased in my infancy to deprive me of the best, and most indulgent of fathers, and nature still prompts the tribute of a tear, to his memory: but altho the dispensation seemed very afflictive I think I receive the most ample compensation for the loss in being taken under your most respectable patronage. My uncle has hitherto supplyed the place of a father to me. He has kept me at Washington Henry Academy in this County for several years at which I have endeavoured to lay such a foundation in classical knowledge as I hope has prepared me for the further improvement under your kind protection. My inclination led me to the study of the law, and you Sir, have removed every difficulty that was in the way of my design. For this be pleased to accept the poor return of my most cordial thanks and permit me to assure you that I shall make it my most constant study to requite your unbounded generosity, by the most diligent improvement of your favours, and as you have raised my humble hopes, it shall become my ambition through life to acquire such a reputation in my profession as will show I have had the benefit of your instructions.
I expect to set off for Albemarle in a few days, where I shall diligently apply to the studies you have prescribed as the first instance of that gratitude which warms my heart. In the mean time I shall await with anxious hopes a letter from your friendly hand, with advice and instructions for my inexperienced youth. I have the honour to be with the most grateful respect, Dear Sir, Your most obliged humble Servant,

John G. Jefferson

